Fourth Court of Appeals
                                          San Antonio, Texas

                                                JUDGMENT
                                             No. 04-19-00202-CV

                               IN THE INTEREST OF H.E.W.M., a Child

                     From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 16-443CCL
                             Honorable Kirsten Cohoon, Judge Presiding 1

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order Regarding
Possession, Access and Support is AFFIRMED.

         We ORDER all costs of this appeal assessed against appellant, James Brent Mansfield.

         SIGNED April 15, 2020.


                                                          _____________________________
                                                          Luz Elena D. Chapa, Justice




1
 The Honorable Bill Palmer, formerly the presiding judge of the 451st Judicial District Court of Kendall County,
Texas, presided over the hearing on appellant’s counter-petition to modify the parent-child relationship and signed an
order denying the request to modify child support. The Honorable Kirsten Cohoon signed the final order that disposed
of all issues in the modification proceeding.